UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6935



ROBERT LEE HOOD,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK; WINIFRED H. DILLON; JAMES L.
GRIFFIN; MICHAEL S. HAMDEN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-312-5-BO)


Submitted:   August 26, 2004             Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Hood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert    Lee   Hood     appeals   the     district     court’s   order

denying   relief    on   his   42   U.S.C.    §    1983   (2000)    complaint   as

frivolous under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.              See Hood v. Beck, No. CA-04-

312-5-BO (E.D.N.C. May 17, 2004).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                     - 2 -